internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-116128-98 date date legend distributing controlled subsidiary division division state a date t date u date v date w date x date y shareholder shareholder shareholder agreement p q license dear we respond to your letter dated date in which you requested rulings as to the federal_income_tax consequences of a proposed transaction additional information was provided in a letter dated date and submitted on date specifically you requested rulings under sec_355 of the internal_revenue_code the facts as submitted are as follows distributing is a state a corporation incorporated on date x that is engaged in the sale and delivery of alcoholic beverages in particular distributing is currently engaged in the division and division businesses distributing is a calendar_year accrual_method taxpayer and has been conducting the division and division businesses for more than five years distributing is a sub-chapter c_corporation although it is qualified to elect sub-chapter s status distributing ha sec_250 shares of voting common_stock outstanding shareholder is an individual shareholder sec_2 and are both trusts with the same individual beneficiary therefore all outstanding shares are held for or by two individuals shareholder own sec_125 shares shareholder own sec_72 shares and shareholder own sec_53 shares shareholder is an irrevocable_trust that can elect to be a small_business trust under sec_1361 of the code and therefore can be a qualified_shareholder of a sub-chapter s_corporation shareholder is a revocable_trust that is deemed to be owned by the beneficiary and therefore can be a qualified_shareholder of a sub-chapter s_corporation controlled is a state a corporation incorporated on date y controlled is a calendar_year accrual_method taxpayer currently controlled has dollar_figureq and a license but conducts no activities controlled ha sec_1000 shares of voting common_stock outstanding which are fully owned by distributing controlled was created in anticipation of the distribution of controlled in the proposed transaction controlled filed for sub-chapter s tax status on date v however assuming the sub-chapter s election is invalid controlled will file for the election again after controlled is distributed additionally in order to lessen the service’s concern about a potential non-corporate business_purpose distributing and controlled agreed that each would make or refrain from making elections to cause or continue status as an s_corporation if the service believes such is necessary and appropriate to prevent the potential avoidance of federal taxes or other non-corporate business_purpose subsidiary is a state a corporation incorporated on date w subsidiary is an accrual_method taxpayer that is wholly owned by distributing subsidiary is a service corporation that has no assets but has payroll activity on date u distributing entered into agreement p with one of its suppliers agreement p provides certain requirements which have resulted in conflicts regarding the operations and directions of division and division as a result of agreement p one of the two divisions will have to change its operations and business philosophies if both divisions are not separated additionally p agreement requires that one of the shareholders obtain control of distributing neither shareholder is willing to give up control as a result shareholder on the one hand and shareholder and controlled by one individual cannot agree as to the conflicts created by agreement p to resolve the conflicts created by agreement p shareholder and shareholder and have taken several steps and will take additional steps in accordance with the requested ruling in order to sever their interests the steps already taken and the additional steps that will be taken are as follows on date y distributing created controlled and on date t all the stock of controlled was distributed to distributing in exchange for dollar_figure cash on date v controlled filed for sub-chapter s tax status distributing will transfer division and subsidiary along with all the liabilities associated with such businesses to controlled and will keep division thereafter distributing will distribute all shares of controlled stock to shareholder in exchange for all of shareholder 1's shares in distributing as a result distributing will be owned by shareholder and and controlled will be solely owned by shareholder distributing will retain its sub-chapter c tax status assuming controlled’s sub-chapter s status filed on date v is invalid controlled will file for election again after the distribution after the distribution only one employee will be shared by distributing and controlled that employee will be the current controller of distributing and he will perform accounting financial and other services typically provided by the controller of a division and division business the controller will be shared for a period of six months immediately after the distribution he will work an equal amount of time for distributing and controlled and his compensation will be shared equally by them the services of the controller will be shared by distributing and controlled to facilitate the smooth transition of the division business to controlled and the adaptation of both distributing and controlled to the separate operations of their separate active businesses additionally distributing will rent office and warehousing space to controlled under an existing lease that will end on date and it will deliver part of division’ sec_2 products for which controlled will pay a fee the rent and delivery fee will be negotiated at arm’s length the part of division’ sec_2 products that will be warehoused and delivered by distributing constitutes only of controlled’s business as to the warehouse controlled has ten one-year options to lease from distributing warehouse space to store alcoholic beverage products which options may be exercised after the existing lease terminates controlled cannot at this time confirm an earlier date by which it will be financially able to build its own warehouse facilities or buy the required specialized delivery trucks and thus cease using the facilities to be leased from distributing an alternative transaction to the distribution of controlled whereby distributing would transfer division and division into two separate subsidiaries of distributing thereby making distributing a holding_company could not be accomplished because of the following reasons p agreement requires that an individual be in control of division p agreement requires that where there is a chain of corporations one individual have control of the parent_corporation the following representations have been made in connection with the proposed transaction a the fair_market_value of the controlled_corporation stock and other consideration to be received by each shareholder of the distributing_corporation specifically shareholder will be approximately equal to the fair_market_value of the distributing_corporation stock surrendered by the shareholder in the exchange b no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c no part of the consideration to be distributed by the distributing_corporation will be received by a security holder as an employee or in any other capacity other than that of a security holder of the corporation d the years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted e following the transaction the distributing and controlled corporations will each continue the active_conduct of its business independently and with its separate employees f the distribution of the stock or stock and securities of the controlled_corporation is carried out for the following corporate business_purpose to separate the business interests of shareholders who disagree about the direction of the business of the controlled_corporation the distribution of the stock or stock and securities of the controlled_corporation is motivated in whole or substantial part by this corporate business_purpose g there is no plan or intention by the shareholders or security holders of the distributing_corporation to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either the distributing or controlled_corporation after the transaction h there is no plan or intention by either the distributing_corporation or the controlled_corporation directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i there is no plan or intent to liquidate either the distributing or controlled_corporation to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business j the total adjusted bases and the fair_market_value of the assets transferred to the controlled_corporation by the distributing_corporation each equals or exceeds the sum of liabilities assumed by the controlled_corporation plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k no intercorporate debt will exist between the distributing_corporation and the controlled_corporation at the time of or subsequent to the distribution of controlled_corporation stock l payments made in connection with all continuing transaction if any between the distributing and controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties’ bargaining at arm’s length m no two parties to the transaction are investment companies as defined in sec_368 and iv n the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the facts submitted and the representations made above it is held as follows the transfer by distributing to controlled of the assets followed by the distribution of controlled stock to shareholder will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets and liabilities to controlled in actual and constructive exchange for controlled stock as described above sec_361 and sec_357 of the code no gain_or_loss will be recognized by controlled upon the receipt of assets and liabilities in actual and constructive exchange for controlled stock as described above sec_1032 of the code the basis of the assets received by controlled from distributing will be the same as the basis of such assets in the hands of distributing immediately prior to the proposed transaction sec_362 of the code the holding_period of the assets received by controlled from distributing in the transaction will include the holding_period of distributing in those assets immediately before the transaction sec_1223 of the code no gain_or_loss will be recognized by distributing on the distribution of all of the stock of controlled to shareholder sec_361 of the code no gain_or_loss will be recognized and no amount will be included in the income of shareholder on the receipt of controlled stock sec_355 the basis of the controlled stock in the hand of shareholder will be the same as shareholder 1’s basis in his distributing stock held immediately before the transaction sec_358 of the code the holding_period of the controlled stock received by shareholder in the transaction will include the holding_period of the distributing stock surrendered by shareholder in the exchange provided that such stock is held as a capital_asset on the date of the exchange sec_1223 of the code as provided in sec_312 proper allocation of earnings_and_profits among distributing and controlled will be made pursuant to sec_1 a no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours assistant chief_counsel corporate by _________________________ alfred bishop branch chief branch
